DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 201811337216.1 filed in State Intellectual Property Office of the P.R.C. (SIPO) on November 12, 2018 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on September 25, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In the paragraph [0035] of the original specification, “the first passivation layer 133” should be changed to --the first passivation layer 131--. A support can be found at least in the paragraph [0034] of the original specification.
Also, the original specification includes ambiguities in view of the 112(b) rejection to claims 11 and 12 below. See the 112(b) rejection to claims 11 and 12 below for more details.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 5, reference character “131” has been used to designate both the first passivation layer and the contact hole. It is noted that the first passivation layer is designated to as “131” and the contact 
Also, the drawings are objected to because of the following informalities: Fig. 6 and Fig. 7 include ambiguities in view of the 112(b) rejection to claims 11 and 12 below. See the 112(b) rejection to claims 11 and 12 below for more details.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 6, 10, 11 and 13 are objected to because of the following informalities:  
In claim 1, lines 13-14, “the position of the source electrode and the drain electrode” should read --positions of the source electrode and the drain electrode--.
In claim 1, line 15, “the other end” should read --the other end of the connecting groove--.
In claim 6, line 1, “the width” should read --a width--.
In claim 10, the semicolon at the end of the claim should be changed to a period.
In claim 11, line 2, “on the substrate” should read --on a substrate--.

In claim 13, lines 13-14, “the position of the source electrode and the drain electrode” should read --positions of the source electrode and the drain electrode--.
In claim 13, line 15, “the other end” should read --the other end of the connecting groove--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 11, 12, 15, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “The array substrate according to claim 1, wherein the width of the first connecting groove is equal to that of the second connecting groove.” There is insufficient antecedent basis for each of the limitation “the width of the first connecting groove” and the limitation “that of the second connecting groove” in the claim and base claim. For compact prosecution, claim 3 is considered as reciting --The array substrate according to claim 2, wherein a width of the first connecting groove is equal to that of the second connecting groove--(emphasis added).
claim 2, wherein a length of the first connecting groove is equal to that of the second connecting groove-- (emphasis added).
Claim 11 recites the limitation “providing a pixel electrode on the first passivation layer; and providing a contact hole on the pixel electrode to penetrate through the first passivation layer” in lines 7-8. It is unclear what the above limitation specifically refers to because, for example, it appears that the above limitation conflicts with the original drawings and specification, thus this renders the claim indefinite.
For example, according to the Applicant’s original disclosure (e.g., Fig. 2, Fig. 5, [14], [38], [46]), the contact hole 130 is formed in the first passivation layer 131 so as to penetrate through the first passivation layer 131, and then the pixel electrode 129 is formed to be connected to the drain electrode 128 through the contact hole 130. 
For compact prosecution, the above limitation is interpreted to as --providing a contact hole in the first passivation layer to penetrate through the first passivation layer; providing a pixel electrode on the contact hole of the first passivation layer-- (emphasis added).
In view of the rejection above, the original drawing Fig. 6 and the description of the original specification relating to Fig. 6 should be amended correspondingly.
Claim 12 recites “The manufacturing method of an array substrate according to claim 8, wherein the manufacturing method of the connecting groove comprising: coating barrier layer 
For compact prosecution, the above limitation is interpreted to as -- The manufacturing method of an array substrate according to claim 11, wherein the providing the connecting groove on the barrier layer comprising: coating a barrier layer material on the insulating layer; coating a photoresist on the barrier layer material; exposing and developing the photoresist with a photomask to form a patterned photoresist; etching the barrier layer material using the patterned photoresist to obtain the connecting groove on the barrier layer-- (emphasis added).
In view of the rejection above, the original drawing Fig. 7 and the description of the original specification relating to Fig. 7 should be amended correspondingly.
Claim 15 recites “The display panel according to claim 13, wherein the width of the first connecting groove is equal to that of the second connecting groove.” There is insufficient antecedent basis for each of the limitation “the width of the first connecting groove” and the limitation “that of the second connecting groove” in the claim and base claim. For compact prosecution, claim 15 is considered as reciting --The array substrate according to claim 14, wherein a width of the first connecting groove is equal to that of the second connecting groove--(emphasis added).
claim 14, wherein a length of the first connecting groove is equal to that of the second connecting groove-- (emphasis added).
Claim 19 recites the limitation “the second contact hole” in line 3. There is insufficient antecedent basis for the limitation in the claim and base claim.
Claim 19 recites the limitation “a third contact hole” in line 2. Because a first contact hole and a second contact hole are not recited in the claim and base claim, the limitation “a third contact hole” is recommended to be changed to --a contact hole-- or --a first contact hole-- for clarity.
Claim 20 recites “wherein the first contact hole, the second contact hole and the third contact hole have the same shape.” There is insufficient antecedent basis for each of the limitation “the first contact hole,” the limitation “the second contact hole” and the limitation “the third contact hole” in the claim, intervening claim and base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 11 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by GE US 2017/0373165.
Regarding claim 11, GE teaches a manufacturing method of an array substrate (e.g., Fig. 2, Figs. 3A-3L, [45]-[57]), comprising: 
providing a Metal 1 (e.g., 2, Fig. 3A) and an insulating layer (e.g., 3, Fig. 3B) on the substrate (e.g., 1, Fig. 3A); 
providing a semiconductor layer (e.g., 4, Fig. 3B) and a barrier layer (e.g., 5, Fig. 3C) on the insulating layer; 
providing a connecting groove (e.g., 5a, 5b, Fig. 3C) on the barrier layer; 
providing a Metal 2 (e.g., 7, 8, Fig. 3I) on the barrier layer; 
providing a first passivation layer (e.g., 9, Fig. 3J) on the second metal layer; 
providing a contact hole (e.g., 9a, Fig. 3J) in the first passivation layer to penetrate through the first passivation layer (see the 112(b) rejection above); 
providing a pixel electrode (e.g., 10, Fig. 3K) on the contact hole of the first passivation layer (see the 112(b) rejection above).
Claim 12 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GE US 2017/0373165.
Regarding claim 12, GE teaches the manufacturing method of an array substrate according to claim 11 (see the 112(b) rejection above) as discussed above.
GE implicitly teaches wherein the providing the connecting groove on the barrier layer comprising: coating a barrier layer material on the insulating layer; coating a photoresist on the 
Even if Applicant can show or prove that the steps (as claimed) of providing the connecting groove on the barrier layer is not inherent, it is still unpatentable under 35 U.S.C. 103 over GE.
In the 103 rejection: GE does not explicitly teach the steps of providing the connecting groove on the barrier layer. However, Ge recognizes that the second insulation layer 5 (considered as a barrier layer) is patterned by one mask, which includes the manufacturing processes of: coating photoresist, exposing, developing, wet etching, and removing photoresist, wherein the first through hole 5a and the second through hole 5b are formed on the second insulation layer 5 (e.g., [47], Fig. 3C). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in GE the steps (as claimed) of providing the connecting groove on the barrier layer may be performed in order to enhance the connectivity between the semiconductor layer and the source/drain electrode, thereby improving the device performance for example.
Allowable Subject Matter
Claim 1, 2 and 5-10 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.
Claim 13, 14, 17 and 18 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 11, 2022